NO. 07-05-0179-CV

                                      IN THE COURT OF APPEALS

                             FOR THE SEVENTH DISTRICT OF TEXAS

                                                AT AMARILLO

                                                   PANEL C

                                       SEPTEMBER 7, 2005
                                 ______________________________

                       THE STATE OF TEXAS FOR THE BEST INTEREST
                               AND PROTECTION OF T.R.G.
                           _________________________________

                     FROM THE COUNTY COURT OF RANDALL COUNTY;

                    NO. 2005-M-055; HON. JAMES ANDERSON, PRESIDING
                           _________________________________

                                      Memorandum Opinion
                               _________________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       This is an appeal from an order involuntarily committing T.R.G. (appellant) to North

Texas State Hospital in Wichita Falls, Texas, for no more than 365 days. He was so

committed to receive extended mental health services. His appointed appellate counsel

moved to withdraw and filed an Anders1 brief in conjunction with that motion. In the brief,

counsel represents that, after conducting a diligent search, he found no meritorious issues

warranting appeal. Along with his brief, appellate counsel sent appellant a letter informing

him of his conclusions and his right to file a pro se response. We too informed appellant,

by letter, of his right to file a pro se response, and one was received by the court from him.

Several supplemental responses were also forwarded to this court.                               However, the


       1
           An ders v. Ca lifornia, 386 U .S. 738, 744-45 , 87 S.C t. 1396, 18 L. Ed. 2d 493 ( 1967).
comments in the pro se responses are generally incomprehensible and sometimes profane.

They also fail to illustrate that the trial court erred in any way or that appellant’s

commitment was and is unlawful.

       Next, in compliance with the principles enunciated in Anders, appellate counsel

illustrates why the appeal lacks merit. His first issue involves whether Anders even applies

to an appeal from a commitment proceeding, and he concludes that it does. We agree with

that determination. See In the Matter of E.M, No. 03-96-00703-CV, 1997 Tex. App. LEXIS

2511(Tex. App.–Austin May 1, 1997, no writ) (unpublished) (applying Anders in an appeal

from a commitment order).

        Next, counsel discusses two potential areas for error. The first concerns the

confrontation clause of the United States Constitution and whether it was violated when the

trial court permitted a witness to testify via the telephone. The second involves the

effective assistance of counsel when he withheld objection to the decision allowing

testimony to be received over the phone. Each issue was then shown to be baseless. For

instance, trial counsel was given leave to cross-examine and actually questioned the

witness over the telephone. So, appellant’s opportunity to test the comments of the witness

was preserved in this instance. Additionally, appellant says nothing about being unable to

broach or investigate any particular subject due to the procedure utilized. And, because

appellant had the opportunity to cross-examine the witness and actually did so, withholding

objection to the procedure did not render trial counsel ineffective. We agree.

       In addition to reading the Anders brief and appellant's pro se response, we also

reviewed the record, sua sponte, as required by Stafford v. State, 813 S.W.2d 503 (Tex.

Crim. App. 1991). Our review of it disclosed no arguable error warranting reversal.

                                             2
      Accordingly, the motion to withdraw is granted, and the order committing appellant

to North Texas State Hospital not to exceed 365 days is affirmed.



                                               Per Curiam




                                           3